SHARP, Judge.
Appellant pled guilty to the offense of robbery in violation of section 812.13(2)(c), Florida Statutes (1979). Although the pre-sentence investigation indicated that appellant met the statutory criteria of a youthful offender as established in section 958.04, Florida Statutes (1979), the trial judge refused appellant’s request to be sentenced under that statute and sentenced appellant to ten years imprisonment with credit for time previously served. The State agrees that appellant meets the statutory requirements and is entitled to be sentenced as a youthful offender. See Evans v. State, 398 So.2d 1018 (Fla.5th DCA 1981); Warren v. State, 391 So.2d 775 (Fla.4th DCA 1980); Killian v. State, 387 So.2d 385 (Fla.2d DCA 1980).
Accordingly, the judgment is affirmed but the sentence is vacated and this cause is remanded for resentencing.
AFFIRMED AND REMANDED FOR RESENTENCING.
COBB and COWART, JJ., concur.